Exhibit 23 Tomkinson Teal Chartered Accountants Hanover Court 5 Queen Street Lichfield Staffs WS13 6QD Tel (01543) 255612 Fax (01543) 415461 E-Mail enquiries@tomkinsonteal.co.uk Our ref: KJT/SDS//2788 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use of our report dated 21 January 2008, in this current report on Amendment 3 to Form 8-K of Advanced ID Corporation. Tomkinson Teal Hanover Court 5 Queen Street Lichfield Staffordshire WS13 6QD 9July Derek W Tomkinson FCA Kelvin J Teal FCA Registered to carry on audit work and regulated for a range of investment business activities by the Institute of Chartered Accountants in England and Wales
